Case 6:20-cv-00735-MJJ-PJH Document 16 Filed 02/26/21 Page 1 of 2 PageID #: 121




                             UNITED STATES DISTRICT COURT


                            WESTERN DISTRICT OF LOUISIANA

 GRETA AND DANIEL BATISTE    *
     Plaintiffs              *                                 CASE NO. 6:20-cv-00735
                             *
 VERSUS                      *                                 JUDGE JUNEAU
                             *
 DG LOUISIANA, LLC           *
                             *                                 MAGISTRATE JUDGE HANNA
                             *
      Defendant              *                                 A JURY IS DEMANDED
 *****************************

                            MOTION FOR SUMMARY JUDGMENT

         NOW INTO COURT, through undersigned counsel, comes Defendant, DG Louisiana,

 LLC (herein after “Dollar General”) who respectfully submits this Motion for Summary Judgment

 seeking dismissal of Plaintiff’s claims in connection with an alleged slip and fall accident on March

 26, 2020 at a store location in Opelousas, Louisiana. The record evidence, including Plaintiff’s

 own deposition testimony establishes that she cannot even potentially satisfy the elements of proof

 required to sustain a claim against Dollar General under La. R.S. 9:2800.6, the Louisiana Merchant

 Liability Statute. Dollar General is therefore entitled to judgment in its favor as a matter of law.

         WHEREFORE, Dollar General respectfully urges this Honorable Court to grant this

 Motion for Summary Judgment, dismissing all of Plaintiff’s claims, with prejudice, at her sole

 cost.
Case 6:20-cv-00735-MJJ-PJH Document 16 Filed 02/26/21 Page 2 of 2 PageID #: 122




                                              Respectfully submitted,


                                                     /s/ Max C. Hadley______
                                              TREVOR C. DAVIES (#32846)
                                              SHANNON O. HARRISON (#26163)
                                              MAX C. HADLEY (#38764)
                                              WANEK KIRSCH DAVIES LLC
                                              1340 Poydras Street, Suite 2000
                                              New Orleans, LA 70112
                                              Telephone: (504) 324-6493
                                              Facsimile: (504) 324-6626
                                              Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing pleading has been served upon all

 counsel of record via the Court’s CM/ECF electronic filing system this 26th day of February, 2021.


                                              /s/ Max C. Hadley______
